[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 96-2284 

                        UNITED STATES,

                          Appellee,

                              v.

                         MARK WHITE,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF NEW HAMPSHIRE

       [Hon. Joseph A. DiClerico, U.S. District Judge]                                                                 

                                         

                            Before

                   Torruella, Chief Judge,                                                     
              Stahl and Lynch, Circuit Judges.                                                          

                                         

David H. Bownes on brief for appellant.                           
Paul  M.  Gagnon,  United  States  Attorney,  and  Jean  B.  Weld,                                                                             
Assistant  United States Attorney, on  Motion for Dismissal or Summary
Affirmance for appellee.

                                         

                         May 12, 1997
                                         

     Per Curiam.   Defendant appeals  from his conviction and                           

sentence  on the sole ground that the disparate penalties for

crack and powder cocaine  violate the Equal Protection Clause

of the United States Constitution.  We already have  rejected

the substance of defendant's argument.   See United States v.                                                                      

Andrade, 94 F.3d 9,  14-15 (1st Cir. 1996); United  States v.                                                                      

Singleterry, 29  F.3d 733,  739-41 (1st Cir.),  cert. denied,                                                                        

115 S.Ct. 647 (1994).  And we  decline defendant's suggestion

that  we should revisit and  depart from that  precedent.  We

note that the  Supreme Court has  denied certiorari in  cases

from other circuits raising the same or similar issues.  See,                                                                        

e.g., United States v. Teague, 93 F.3d 81, 85 (2d Cir. 1996),                                         

cert. denied, 117 S.Ct. 708 (1997);  United States v. Burgos,                                                                        

94   F.3d   849,  877   (4th   Cir.   1996),  cert.   denied,                                                                        

117 S.Ct. 1087  (1997);  United States  v.  Edwards,  98 F.3d                                                               

1364, 1368  (D.C. Cir.  1996), cert.  denied, 1997 WL  134423                                                        

(April 14, 1997).

     The government's  request that  we treat its  motion for

summary disposition as  a brief  is granted;  the motion  for                                                       

summary disposition is granted as well.                                          

     Affirmed.  See 1st Cir. Loc. R. 27.1.                               

                             -2-